The judgment of the Supreme Court was entered, "
Per Curiam.
— The statements rendered in this case of the semiannual receipts and disbursement of the income had not the effect of accounts stated between merchants or other dealers. The legal duty of accounting, in the proper court, is inconsistent with such an effect. In the absence of an agreement to waive commissions, the mere holding over of them for a proper account would be no waiver. The owner of the income had the advantage of the use of her whole income, and unless she had been so misled by the other acts of the accountant as to give these semi-annual statements the effect of an estoppel, the mere delay in claiming the commissions was not in itself an act of estoppel. We do not discover any error *163in allowing the commissions in the final account settled according to law.
Decree affirmed, with costs to be paid by the appellant, and the appeal is dismissed.